Matter of Morales v Perez (2019 NY Slip Op 03788)





Matter of Morales v Perez


2019 NY Slip Op 03788


Decided on May 15, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2018-08946
 (Docket No. V-4203-17)

[*1]In the Matter of Jose Morales, appellant, 
vJuan Perez, et al., respondents.


Steven H. Klein & Associates, P.C., Poughkeepsie, NY (Cindy L. Sanchez of counsel), for appellant.
Daniel Gartenstein, Kingston, NY, for respondents.
Barry H. Friedman, Poughkeepsie, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Domestic Relations Law § 72(1) for visitation with the subject child, the paternal grandfather appeals from an order of the Family Court, Dutchess County (Tracy C. McKenzie, J.), dated June 29, 2018. The order, after a hearing, in effect, denied the petition.
ORDERED that the order is affirmed, without costs or disbursements.
In 2017, the paternal grandfather of the subject child commenced this proceeding pursuant to Domestic Relations Law § 72(1) for visitation with the child. After a hearing, the Family Court, in effect, denied the petition. The paternal grandfather appeals.
Contrary to the contention of the paternal grandfather, there is a sound and substantial basis in the record to support the Family Court's conclusion that grandparent visitation is not in the child's best interests (see Matter of Troiano v Marotta, 127 AD3d 877, 879; Matter of Brendan N. [Arthur N.], 72 AD3d 1138, 1140).
The paternal grandfather's remaining contention is without merit.
CHAMBERS, J.P., COHEN, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court